Citation Nr: 0828021	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-25 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right leg 
disorder.

5.  Entitlement to service connection for amyloidosis.

6.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2005 and June 2006 rating decisions by which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota denied entitlement the benefits sought 
herein.  

The issues of entitlement to service connection for 
amyloidosis and an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed type II diabetes mellitus 
is etiologically related to his military service.

2.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's diagnosed 
hearing loss and his military service.

3.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's diagnosed 
tinnitus and his military service.

4.  The competent medical evidence of record does not support 
a finding that a right leg disorder currently exists.

CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was incurred in active military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2007).

2.  Sensorineural hearing loss was not incurred in or 
aggravated by active military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

4.  A right leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in March 2006.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2005, June 2005 and January 
2006 that fully addressed all three notice elements and were 
sent prior to the initial AOJ decisions in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA audiologic examination was provided, but a 
VA examination regarding the veteran's claimed right leg 
disorder was not provided.  Such examination is not required, 
however, because as detailed further below there is no 
competent evidence of a current right leg disability.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained all available VA clinical records, records from the 
Social Security Adminstration (SSA), and specified private 
medical records.  The veteran was afforded a VA audiologic 
examination.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the veteran's claim of entitlement to service 
connection for type II diabetes mellitus, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  
Diabetes mellitus (Type 2) is included among these diseases.  
See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

The granting of service connection entails the presence of a 
current disability.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Type II diabetes mellitus

During the course of the veteran's appeal, the Court issued a 
significant decision regarding claims of entitlement to 
service connection based upon herbicide exposure during 
service.  In Haas v. Nicholson, 20 Vet. App. 257 (2006), the 
Court held that service in the Republic of Vietnam will be 
found if the veteran has received the Vietnam Service Medal.  
The veteran has been awarded the Vietnam Service Medal.

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.

However, as explained below, the veteran's service included 
actual visitation into the Republic of Vietnam during the 
Vietnam War.  Accordingly, as the claim may be decided 
without reliance upon the presumption articulated in Haas, 
the Board finds that this claim is not affected by the Haas 
stay.

A review of the claims file reveals that the RO conceded, 
based on service records, that the veteran served in Vietnam 
proper.  Thus, he is eligible for service connection for type 
II diabetes mellitus presumptively based on exposure to 
herbicides in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).  

A February 2007 VA progress note indicates a diagnosis of 
type II diabetes mellitus.  Hence, because the veteran served 
in Vietnam during the Vietnam Era and in the absence of any 
evidence reflecting that his diabetes mellitus type II is not 
due to Agent Orange exposure, it is deemed to be 
presumptively related to such exposure during service in 
Vietnam.  Id.  Thus, service connection for type II diabetes 
mellitus type II is warranted.

Hearing loss and tinnitus

Hearing loss and tinnitus are not apparent from a review of 
the service medical records.  Indeed, tinnitus is not noted 
in the service medical records, and the veteran's hearing on 
separation was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
20
20
LEFT
20
30
20
25
30

The Board additionally notes that hearing loss was not 
diagnosed within one year of separation from service for 
purposes of presumptive service connection.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).
In March 2005, the veteran was afforded a VA audiologic 
examination.  In the examination report, the examination 
noted that the veteran's audiometric thresholds were normal 
by VA standards on discharge.  During the examination, the 
veteran noted in-service exposure the weaponry noise.  
Following service, there was occupational noise exposure for 
seven years when the veteran worked in steel mills.  The 
veteran denied recreational noise exposure.  He reported 
constant tinnitus that was perceived bilaterally.  Audiologic 
test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
40


LEFT
45
45
40



There were no speech discrimination scores.  Speech reception 
thresholds were 25 bilaterally.  The examiner observed that 
pure tone audiometry and speech reception thresholds were not 
in agreement.  As well, according to the examiner, 
audiometric testing was not completed because the veteran was 
exhibiting functional behavior and that the audiometric data 
recorded were not thresholds.  The examiner, however, did not 
recommend rescheduling the examination due to the normal 
discharge audiometrics.  Based on the fact that discharge 
audiometrics were normal for VA purposes, the examiner opined 
that both tinnitus and hearing loss were not likely related 
to noise exposure in service.

Although the hearing test results do not appear valid, the 
examiner opined that hearing loss and tinnitus as they 
manifest currently are not related to service, as hearing was 
normal within the meaning of VA law and regulations on 
separation from service.  The examiner clearly reviewed the 
claims file in its entirety in rendering this opinion.  The 
record contains no competent medical opinion to the contrary.  
Thus, because the entirely of the competent medical evidence 
is against the claims, service connection for hearing loss 
and tinnitus is denied.  
38 C.F.R. § 3.102, 3.303, 3.385; Ortiz, supra; Gilbert, 
supra. 

The Board observes that the veteran might well believe that 
his hearing loss and tinnitus are related to weaponry noise 
in service.  The Board reminds him, however, that he is not 
shown to be competent to render medical opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Right leg disorder

The service medical records are silent as to a right leg 
disorder.  Indeed, the right leg is not specifically 
mentioned in the service medical records.  Similarly, the 
post-service medical evidence does not reveal a right leg 
disability of any sort, and the veteran himself is not shown 
to be competent to render diagnoses and medical opinions upon 
which the Board may rely.  Espiritu, supra.  

As outlined above, a prerequisite to the granting of service 
connection is the presence of an actual disability.  
38 C.F.R. § 3.303; Gilpin, supra.  Because the veteran does 
not suffer from the disability which he claims, service 
connection for it is denied.  Id.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right leg disorder is denied.

REMAND

A remand in this case is necessary so that further 
evidentiary and procedural development can take place as 
detailed below.

The veteran's lungs were found to be free of defect on entry 
into service, but on separation, physical findings were 
consistent with emphysema.  Because both amyloidosis and 
emphysema are pulmonary disorders and may well be linked, a 
medical opinion regarding the etiology of the claimed 
amyloidosis must be obtained.  The examiner should also be 
asked to comment upon the relationship, if any, between 
amyloidosis and herbicide exposure. 

The service medical records are silent as to an acquired 
psychiatric disorder, and a review of the record does not 
reflect a credible nexus between any current psychiatric 
diagnosis and service.  The veteran, however, submitted a 
July 2007 written statement from a high school friend 
indicating that the veteran was admitted to Lorain Community 
Hospital in Lorain, Ohio soon after his return from service 
for treatment of depression.  The RO has been unsuccessful in 
locating alleged VA psychiatric treatment records dated soon 
after separation from service.  However, an effort to locate 
records from Lorain Community Hospital dated in the two years 
following service has not been made.  Thus, after securing 
the necessary release, the RO should make reasonable efforts 
to secure these records.

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain a release and make 
reasonable efforts to secure psychiatric 
treatment records from Lorain Community 
Hospital dated from November 25, 1970 to 
November 25, 1972.  Efforts to obtain 
these records should be memorialized in 
the veteran's VA claims folder.  

2.  The veteran's VA claims folder should 
be referred to a physician with 
appropriate expertise.  The examiner 
should review the veteran's claims folder 
and render an opinion, in light of the 
veteran's entire medical history, as to 
the relationship, if any, between any 
current amyloidosis and the veteran's 
military service, with specific 
consideration of (1) the notation of 
emphysema at the time of the veteran's 
separation from service and (2) presumed 
herbicide exposure in service.  A copy of 
the opinion should be associated with the 
veteran's VA claims folder.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  The veteran and his representative 
should be given an opportunity to respond 
to the supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


